DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Moessner (DE: 102004014900 A1) of record.
Regarding claim 1, Moessner discloses (in at least fig. 9 in corresponding paragraphs) an illumination device for a motor vehicle, in particular a high-resolution headlamp, the illumination device comprising: an imaging component (SL) with an active surface at which imaging elements are arranged in the manner of a matrix to create pixels of a light distribution (see at least fig. 9); projection optics (Li) via which the light coming from the active surface is projected into a space outside the motor vehicle in operation of the illumination device; and an aperture diaphragm (BO) with a variable opening width through which at least part of the light coming from the active surface is adapted to pass in operation of the illumination device.
Regarding claim 2, Moessner discloses (in at least fig. 9) the aperture diaphragm (BO) is an iris diaphragm (IB).
Regarding claim 3, Moessner discloses (in at least fig. 11) the illumination device includes a drive that has an electric motor (see fig. 11), wherein the drive is adapted to change the opening width of the aperture diaphragm (BO) in an operation of the illumination device.
Regarding claim 4, Moessner discloses (in at least fig. 9) the aperture diaphragm (BO) is arranged such that the light that has passed through the aperture diaphragm (BO) impinges on at least a part of the projection optics (Li) and is projected therefrom into the space outside the motor vehicle.
Regarding claim 7, Moessner discloses (in at least fig. 9) the imaging elements at the active surface are designed as light-emitting diodes or as laser diodes, in particular wherein the imaging component is a solid state LED array (see fig. 9).
Regarding claim 9, Moessner discloses (in at least fig. 9) the illumination device includes at least one light source, the light of which impinges on the imaging component and is selectively reflected or transmitted by the same in order to create a light distribution.
Regarding claim 10, Moessner discloses (in at least fig. 9) the opening width of the aperture diaphragm is chosen to be larger for producing a high beam than for producing a symbol projection on the roadway (i.e. The Iris diaphragm IB, for example, is fan-shaped, as in a Camera aperture. It thus controls, depending on the aperture BO, the luminous flux through the outlet AO, and in particular the luminous flux through the lens LI. For example depending on whether the main beam or dipped beam is to be generated, the aperture BO more or less open. The iris diaphragm IB allows a stepless transition between high beam and low beam).
Allowable Subject Matter
Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record fails to teach or suggest the aperture diaphragm is arranged behind a first part of the projection optics and ahead of a second part of the projection optics in the propagation direction of the light coming from the active surface.
Regarding claim 6, the prior art of record fails to teach or suggest the illumination device is designed such that the light projected into the space outside the motor vehicle at a first opening width of the aperture diaphragm has a first maximum illumination intensity as well as a first imaging quality, and wherein the light projected into the space outside the motor vehicle at a second opening width of the aperture diaphragm has a second maximum illumination intensity as well as a second imaging quality, wherein the first opening width of the aperture diaphragm is larger than the second opening width of the aperture diaphragm, wherein the first maximum illumination intensity is higher than the second maximum illumination intensity, and wherein the first imaging quality is poorer than the second imaging quality.
Regarding claim 8, the prior art of record fails to teach or suggest the imaging component is designed as a digital micromirror device or as an LCoS or as an LC display, or wherein the imaging component includes a digital micromirror device or an LCoS or an LC display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875